DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	The applicant's amendment received on 01/12/2021 in which claims 1 and 9-11 were (AMENDED) and claims 12-13 (NEWLY ADDED), has been fully considered and entered, but the arguments are moot in view of the new ground(s) of rejection.


Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wait et al. (“Wait”) (US Pub. No.: 2019/0013047 A1) in view of Wang et al. (“Wang”) (US Patent No.: 9,237,330 B2), and further in view of Blackshear (“Blackshear”) (US Patent Number: 5,111,288).

claim [1] and [9-11], Walt discloses a method (see fig. 6), an apparatus (see fig. 1A or fig. 4), a system (see fig. 3), and a non-transitory computer readable medium having a computer program stored on the medium (see paragraph [0096]) for capturing an image of a scene (see paragraph [0025]); a memory for storing data and a computer program (see paragraph [0096]); a processor (see fig. 7 unit 700 or 702) coupled to the memory (see fig. 7 unit 728) for executing the computer program (see paragraph [0096]); the method (see fig. 6) comprising: determining a current location (see fig. 1A unit 105, paragraph [0035], e.g. “event location 105 in real time”) of a plurality of objects in a frame of a video (see fig. 6 unit 620, paragraph [0029] and [0076]) capturing the scene (see paragraph [0025]) having one or more events of interest (see paragraph [0025], e.g. “soccer game”); predicting (see fig. 1A units 111), for at least one of the events of interest (see paragraph [0025]), a time (see paragraph [0027] and [0029]) and a location (see fig. 1A unit 105, paragraph [0035]) for each of the plurality of objects (see paragraph [0029] and [0076]) associated with the at least one of the events of interest (see paragraph [0025], e.g. “soccer game”) based on the current location (see fig. 1A unit 105, paragraph [0035], e.g. “event location 105 in real time”) of the plurality of objects (see fig. 6 unit 620, paragraph [0029] and [0076]); each of the plurality of frame subsets predicted to include one or more of the plurality of objects (see fig. 6 unit 620) based on the predicted time (see paragraph [0027] and [0029]) and the predicted location (see fig. 1A unit 105, paragraph [0035]) for the event of interest (see paragraph [0025], e.g. “soccer game”); and capturing an image of the event of interest using a camera (see paragraph [0038]), based on a camera orientation setting (see paragraphs [0022] and [0050]) for the selected frame subset (see paragraph [0032] and [0050]), wherein the captured image (see paragraph [0038]) comprises the selected frame subset (see paragraphs [0032-0033]).
Yet, Wait fails to explicitly disclose selecting one of the determined plurality of frame subsets based on the determined frame subset score for each of a plurality of subsets in a frame as claimed.
However, Wang teaches the well-known concept of selecting one of the determined plurality of frame subsets (see fig. 3 unit 355) based on the determined frame subset score (see fig. 3 unit 365). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains could recognize the advantage of modifying the proposed teachings of Wait above by incorporating the proposed teachings of Wang above to perform such a modification to provide image processing method that implements selecting one of the determined plurality of frame subsets based on the determined frame subset score for each of a plurality of subsets in a frame s as well as to the solve the problem in a case where fast developments of stereoscopic display technologies and popularization of 3-D television has inspired people's desires to record their own 3-D videos and display them at home.  However, professional stereoscopic recording cameras are very rare and expensive.  Meanwhile, there is a great demand to perform 3-D conversion on legacy two-dimensional (2-D) videos.  Unfortunately, specialized and complicated interactive 3-D conversion processes currently required, which has prevented the general public from converting captured 2-D videos to 3-D videos as taught by Wang et al. (see Wang, col. 1 lines 36-48), thus enhancing image processing and computation capabilities.
Although Walt discloses a method (see fig. 6), an apparatus (see fig. 1A or fig. 4), a system (see fig. 3), and a non-transitory computer readable medium having a computer program stored on the medium (see paragraph [0096]) for capturing an image of a scene (see paragraph [0025]); a memory for storing data and a computer program (see paragraph [0096]); a processor (see fig. 7 unit 700 or 702) coupled to the memory (see fig. 7 unit 728) for executing the computer program (see paragraph [0096]); the method (see fig. 6) comprising: determining a current location (see fig. 1A unit 105, paragraph [0035], e.g. “event location 105 in real time”) of a plurality of objects in a frame of a video (see fig. 6 unit 620, paragraph [0029] and [0076]) capturing the scene (see paragraph [0025]) having one or more events of interest (see paragraph [0025], e.g. “soccer game”); predicting (see fig. 1A units 111), for at least one of the events of interest (see paragraph [0025]), a time (see paragraph [0027] and [0029]) and a location (see fig. 1A unit 105, paragraph [0035]) for each of the plurality of objects (see paragraph [0029] and [0076]) associated with the event of interest (see paragraph [0025], e.g. “soccer game”) based on the current location (see fig. 1A unit 105, paragraph [0035], e.g. “event location 105 in real time”) of the plurality of objects (see fig. 6 unit 620, paragraph [0029] and [0076]); each of the plurality of frame subsets including one or more of the plurality of objects (see fig. 6 unit 620); and capturing an image of the event of interest using a camera (see paragraph [0038]), based on a camera orientation setting (see paragraphs [0022] and [0050]) for the selected frame subset (see paragraph [0032] and [0050]), wherein the captured image (see paragraph [0038]) comprises the selected frame subset (see paragraphs [0032-0033]), the combination of teachings of Wait and Wang fails to explicitly disclose in accordance with a camera orientation setting that is set for capturing a selected image and is related to capturing direction of a camera and changing the capturing direction of the camera; and capturing an image of the event of interest using the camera, based on the capturing direction of the camera changed in accordance with the camera orientation setting as specified in the amended claim. 
However, Blackshear teaches the well-known concept of in accordance with a camera orientation setting that is set (see fig. 7, e.g. “orientation settings”, col. 8 lines 5-9 and col. 9 lines 60-62) for capturing a selected image (see fig. 7, e.g. “scene/picture of interest”) and is related to capturing direction of a camera (see fig. 7, e.g. “camera pan and tilt orientation/direction” or fig. 9, e.g. “present camera pan orientation/direction”) and changing the capturing direction of the camera (see col. 3 lines 34-36 and col. 9 lines 53-57); and capturing an image of the event of interest using the camera (see fig. 7, e.g. “moves camera to scene of interest” or fig. 9, e.g. “move camera to alarmed event”), based on the capturing direction of the camera changed (see col. 3 lines 34-36 and col. 9 lines 53-57) in accordance with the camera orientation setting (see fig. 7, e.g. “orientation settings”, col. 8 lines 5-9 and col. 9 lines 60-62). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains could recognize the advantage of modifying the proposed combination of teachings of Wait and Wang above by further incorporating the proposed teachings of Blackshear above to perform such a modification to provide a camera system and method that implements in accordance with a camera orientation setting that is set for capturing a selected image and is related to capturing direction of a camera and changing the capturing direction of the camera; and capturing an image of the event of interest using the camera, based on the capturing direction of the camera changed in accordance with the camera orientation setting as well as to the solve the problem in a case where it would desirable for the camera to be programmable to move automatically and quickly from one fixed scene to another and to be manually controllable if desired in a smooth manner at high rates without the camera jerking, wobbling and producing unsteady images during accelerations and decelerations as taught by Blackshear (see Blackshear, col. 2 lines 41-56), thus enhancing the camera’s video image quality.


As per claim [2], most of the limitations have been noted in the above rejection of claim 1.     In addition, Wait discloses the method according to claim 1 (see the above rejection of claim 1), wherein one or more of the objects are people (see fig. 6 unit 615) associated with the event (see paragraph [0029]).

As per claim [3], most of the limitations have been noted in the above rejection of claim 1.    In addition, Wait discloses the method according to claim 1 (see the above rejection of claim 1), wherein the camera orientation setting comprises a value each for pan, tilt and zoom (see paragraphs [0022] and [0050]).

As per claim [4], most of the limitations have been noted in the above rejection of claim 1.    In addition, Wait discloses the method according to claim 1 (see the above rejection of claim 1), wherein each camera orientation setting (see paragraphs [0022] and [0050]) is further based on a content value (see fig. 6 unit 630) associated with one or more persons (see fig. 6 unit 615)  within the corresponding frame subset (see fig. 6 unit 630).

As per claim [5], most of the limitations have been noted in the above rejection of claim 1.    In addition, Wait discloses the method according to claim 4 (see the above rejection of claim 4), wherein the content value of a frame subset (see fig. 6 unit 630) is based on size of persons within the frame subset (see fig. 4 unit 410, paragraph [0039]).

As per claim [6], most of the limitations have been noted in the above rejection of claim 1.    In addition, Wait discloses the method according to claim 4 (see the above rejection of claim 4), wherein the content value of a frame subset (see fig. 6 unit 630) is further based on an interaction score between the objects within the frame subset (see paragraph [0066]).

As per claim [7], most of the limitations have been noted in the above rejection of claim 1.    In addition, Wait discloses the method according to claim 4 (see the above rejection of claim 4), wherein the content value (see fig. 6 unit 630) may be based on narrowness of field of view (see paragraph [0050]).

As per claim [8], most of the limitations have been noted in the above rejection of claim 1.    In addition, Wait discloses the method according to claim 4 (see the above rejection of claim 4), wherein the content value (see fig. 6 unit 630)  may be based on confidence that selected frame subset will be adequate to capture the event (see paragraph [0032]).

As per claim [12], most of the limitations have been noted in the above rejection of claim 1. In addition, Wait discloses the method according to claim 1 (see the above rejection of claim 1), wherein the video is captured by another camera (see fig. 1A unit 110E) that is not identical to the camera (see fig. 1A unit 110A).

As per claim [13], most of the limitations have been noted in the above rejection of claim 1. In addition, Wait discloses the method according to claim 1 (see the above rejection of claim 1), wherein, in the predicting, the time (see fig. 2) and the location (see fig. 6 unit 625) for each of the plurality of objects (see fig. 6 unit 615) are predicted before (see fig. 2 and fig. 6) occurrence of the at least one of the events of interest (see paragraph [0025], e.g. “soccer game”).


Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

	Marman et al. (US Pub. No.: 2012/0062732 A1) discloses a video system with intelligent visual display. 

	Tiwari et al. (US Pub. No.: 2013/0266193 A1) discloses Biometric Matching Technology.

6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Carter whose telephone number is (571)270-1220.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/R.B.C/Examiner, Art Unit 2485     

/JAYANTI K PATEL/Supervisory Patent Examiner, Art Unit 2485
February 12, 2021